DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are pending. 

Drawings
The drawings are objected to because a reference number 150 is used to refer to “database” in Figure 1, while a reference number 140 is used to refer to “database” in paragraph [0038] of the Specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 8 objected to because of the following informalities:  
In claim 1 line 21, “parameter” should read “parameters”.
In claim 8 line 13, “attitude” should read “an attitude”.
In claim 8 line 14, “parameter” should read “parameters”.
In claim 12 line 1, “The system of claim 12” should read “The method of claim 12”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 8-9 of this application is patentably indistinct from claims 1-2 and 8-9 of Application No. 16/477,178. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-2 and 8-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 8-9 of copending Application No. 16/477,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar limitations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 8-9 of this application is patentably indistinct from claims 1-2 and 11-12 of Application No. 16/469,176. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim 1-2 and 8-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 11-12 of copending Application No. 16/469,176 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1 and 8 of this application is patentably indistinct from claims 1 and 10 of Application No. 16/473,741. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1 and 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of copending Application No. 16/473,741 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-2 and 8-9 of this application is patentably indistinct from claims 1-2 and 11-12 of Application No. 16/474,060. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1-2 and 8-9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 11-12 of copending Application No. 16/474,060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to similar limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 7-8, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2016/0070265 A1), hereinafter Liu. 
Regarding claims 1, Liu teaches a system (Abstract), comprising: 
a movement module 1106 including a wheel ([0170], “The propulsion mechanisms 1106 can include one or more … wheels”), a carrier ([0169], “a movable object 1100 including a carrier 1102”), …, the first-type sensor ([0100], “vision sensors”) configured to collect surrounding information ([0100], “first sensing data is received from one or more vision sensors, the first sensing data including depth information for the environment.”); 
a holder ([0101], “the proximity sensors can be situated on a portion of the UAV different from the portions used to carry the vision sensors.”) including a second-type sensor ([0101], “second sensing data is received from one or more proximity sensors, the second sensing data including depth information for the environment”); and 
a processor 1204 including an analysis module ([0178], “the processing unit 1204 can be configured to execute instructions causing one or more processors of the processing unit 1204 to analyze sensing data produced by the sensing module”), a navigation module ([0021], “The one or more processors can be individually or collectively configured to: generate a first signal to cause the unmanned aerial vehicle to navigate within the environment”), and a control module ([0179], “the processing unit 1204 can be operatively coupled to a control module 1208 configured to control a state of the movable object”), wherein the processor is configured to: 
communicate with the holder and the movement module, respectively ([0180], “The communication module 1210 can transmit and/or receive one or more of sensing data from the sensing module 1202, processing results produced by the processing unit 1204,”); 
obtain information from one or more of the first-type sensor and the second-type sensor respectively ([0046], “The one or more processors can be individually or collectively configured to: receive the first and second sensing data”); 
determine a destination and a location of the system ([0066], “the environmental map can be used to automatically determine a flight path for the UAV to navigate from its current location to a target location”); 
build a map based on the information ([0102], “an environmental map including depth information for the environment is generating using the first and second sensing data.”); 
plan a route for the system based on the map ([0066], “the environmental map can be used to automatically determine a flight path for the UAV to navigate from its current location to a target location”); 
determine control parameters (“first signal” and “second signal”) for the system based on the route ([0114], “the first signal can be generated semi-autonomously with contributions from user input as well as automated path determination mechanisms”) and the information ([0119], “a second signal is generated using the environmental map to cause to UAV to navigate so as to avoid the one or more obstacles”); and 
control a movement and an attitude of the system based on the control parameter ([0119], “The second signal can thus provide appropriate control signals (e.g., for the propulsion system of the UAV) to cause the UAV to navigate through the unobstructed spaces.”).
Liu does not explicitly teach the first sensor is included in the movement module.
However, Liu teaches the first sensor is included in the UAV vehicle body ([0100], “The vision sensors can be carried by the UAV, such as by a UAV vehicle body”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to locate the first sensor in the movement module, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Regarding claim 8, Liu teaches a method (Abstract), comprising: 
establishing communication between a processor and a holder, and between a processor and a movement module ([0180], “The communication module 1210 can transmit and/or receive one or more of sensing data from the sensing module 1202, processing results produced by the processing unit 1204,”); 
obtaining information from one or more of second-type sensor of the holder ([0101], “the proximity sensors can be situated on a portion of the UAV different from the portions used to carry the vision sensors.”) and first-type sensor ([0100], “first sensing data is received from one or more vision sensors, the first sensing data including depth information for the environment.”) … by the processor, respectively ([0046], “The one or more processors can be individually or collectively configured to: receive the first and second sensing data”); 
determining a destination and a location of an intelligent robot ([0151], “The movable object can be an autonomous or semi-autonomous robot, such as a robot configured with an artificial intelligence”) by the processor ([0066], “the environmental map can be used to automatically determine a flight path for the UAV to navigate from its current location to a target location”); 
obtaining, by the processor, a map based on the information ([0102], “an environmental map including depth information for the environment is generating using the first and second sensing data.”); 
determining, by the processor, a route from the location to the destination of the intelligent robot based on the map ([0066], “the environmental map can be used to automatically determine a flight path for the UAV to navigate from its current location to a target location”); 
determining control parameters (“first signal” and “second signal”)  of the movement module and the holder based on the route ([0114], “the first signal can be generated semi-autonomously with contributions from user input as well as automated path determination mechanisms”) and the information ([0119], “a second signal is generated using the environmental map to cause to UAV to navigate so as to avoid the one or more obstacles”); 
controlling a movement and attitude of the intelligent robot based on the control parameter ([0119], “The second signal can thus provide appropriate control signals (e.g., for the propulsion system of the UAV) to cause the UAV to navigate through the unobstructed spaces.”).
Liu does not explicitly teach the first sensor is included in the movement module.
However, Liu teaches the first sensor is included in the UAV vehicle body ([0100], “The vision sensors can be carried by the UAV, such as by a UAV vehicle body”). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to locate the first sensor in the movement module, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Regarding claims 5 and 12, Liu further teaches the second-type sensor includes at least one of a lidar ([0075], “proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras)”).

Regarding claims 7 and 14, Liu further teaches the information obtained from the one or more of the first-type sensor and the second-type sensor includes image data ([0102], “image data collected by the one or more vision sensors”), or distance data ([0100], “Depth information can be used herein to refer to information regarding distances of one or more objects from the UAV and/or sensor”).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Marra et al. (US 2017/0206648 A1), hereinafter Marra.
Regarding claims 2 and 9, Liu teaches the processor communicates with the holder and the movement module, respectively ([0180], “The communication module 1210 can transmit and/or receive one or more of sensing data from the sensing module 1202, processing results produced by the processing unit 1204,”). 
Liu does not specifically teach the processor communicates with the holder and the movement module, respectively, suing an application program interface. However, in the same field of endeavor, Marra teaches communication between components of a system using an application program interface ([0023], “The mobile computing device issues commands to the UAV's flight and camera controller via the UAV system's API”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to provide communication between the processor and the holder and between the processor and the movement module using an application program interface (API). This modification would result in a more flexible delivery of information, ease of integration, and simple customization of content and information for users. 

Claims 3-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Vallespi-Gonzalez (US 9,672,446 B1).
Regarding claims 3 and 10, Liu does not explicitly teach the first-type sensor includes at least one of an accelerometer, a gyroscope, a sonar, an infrared distance sensor, an optical flow sensor, a lidar, or a navigation sensor. However, Liu does suggest the first-type sensor includes at least an accelerometer, a gyroscope, or a lidar ([0075], “proximity or range sensors (e.g., ultrasonic sensors, lidar, time-of-flight or depth cameras), inertial sensors (e.g., accelerometers, gyroscopes”)). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to provide an image sensor, an accelerometer, and a gyroscope, since it was known in the art that these sensors can be used to collect relevant data information relating to a vehicle’s state, the surrounding environment, or the objects within the environment. 

Regarding claims 4 and 11, Liu fails to specifically teach the first-type sensor includes a sonar and an optical flow sensor.
However, in the same field of endeavor, Vallespi-Gonzalez teaches a first-type sensor includes a sonar (Col. 11, lines 5-8, “a vehicle can obtain sensor data for the environment through, for example … sonar sensors”) and an optical flow sensor (Col. 11, lines 46-48, “an optical flow unit can process consecutive images from a camera or other optical flow sensor into an image”).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to provide a sonar sensor and an optical flow sensor, as taught by Vallespi-Gonzalez, in order to detect and classify objects in the environment around a vehicle, as stated by Vallespi-Gonzalez.

Claims 6 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Munich et al. (US 2016/0147230 A1), hereinafter Munich.
Regarding claims 6 and 13, Liu does not explicitly teach the second-type sensor includes an image sensor, an accelerometer, a gyroscope, and a navigation sensor. However, Liu suggests the sensors used include an image sensor ([0075], “vision sensors (e.g., imaging devices capable of detecting visible, infrared, or ultraviolet light, such as cameras)”), an accelerometer, a gyroscope ([0075], “inertial sensors (e.g., accelerometers, gyroscopes”).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to provide an image sensor, an accelerometer, and a gyroscope, since it was known in the art that these sensors can be used to collect relevant data information relating to a vehicle’s state, the surrounding environment, or the objects within the environment. 
Liu does not explicitly teach the second-type sensor includes a navigation sensor. However, in the same field of endeavor, Munich teaches a navigation sensor ([0089], “The various sensor systems may include one or more types of sensors supported by the robot body 100 including, but not limited to, …, navigation sensors”). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the teachings of Liu to provide an image sensor, an accelerometer, and a gyroscope, since it was known in the art that these sensors can be used to create a perception of a vehicle/robot’s environment sufficient to allow the vehicle/robot to make intelligent decisions about actions to take in that environment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                            /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664